DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

Applicant’s application filed on November 1, 2019 has been entered.  Claim 1-20 are pending in the application.

Examiner’s Note

There is no special definition of the term “push transmission” in the instant specification.  Examiner interprets the term as the transmission of a subset of data as it is consistent with instant specification reciting “Example aspects of the “push” model may include the transmission only of a subset of the secondary data 410, and a configuration, by the target 416, of the type of secondary data 410 to be pushed” [Specification, para 0118].

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,175,990 (hereinafter ‘990).

Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of patent ‘990.  The claim of the instant application is broader in every aspect than the claim of patent ‘990.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application is generic to all that is recited in claim 1 of the patent ‘990.  That is, claim 1 of the instant application is anticipated by claim 1 of the patent ‘990.
Similar reasoning applies to independent claims 18 and 20 as well as dependent claims 2-17 and 19 of the instant application.  See, the table below which shows both application claims on limitation bases.

Claim No.
Application
No. 16,671,307 instant application
Claim No.
DP.
US Patent 11,175.990
1
A data management platform, comprising:

a storage device configured to store secondary data; and

one or more processors in communication with the storage device and configured to perform operations including:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source;

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data; and

transmitting the data associated with the aspect of the secondary data to the target.


A data management platform, comprising:

a storage device configured to store secondary data; and

one or more processors in communication with the storage device and configured to perform operations including:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source;

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data, the aspect of the secondary data including user information for an event series, the event series including at least a create event and 

transmitting the data associated with the aspect of the secondary data to the target as a push transmission; and

performing data management operations related to the secondary data subsequent to the push transmission, the performing data management operations including analyzing an audit event in the aspect of the secondary data.

A computer-implemented method at a data management platform, the data management platform including a storage device configured to store secondary data, the method comprising:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source;

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data; and

transmitting the data associated with the aspect of the secondary data to the target.
16
A computer-implemented method at a data management platform, the data management platform including a storage device configured to store secondary data, the method comprising operations for:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source, the aspect of the secondary data including user information for an event series, the event series including at least a create event and subsequent read, write and cleanup events, the event series stored as audit events in a map in a file object cache the file object cache including authentication information uniquely representing a file object in the file object cache, the authentication information being valid at the create event in the event series and maintained as the same authentication information for the subsequent read, write and cleanup events in the event series;

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data;

transmitting the data associated with the aspect of the secondary data to the target as a push transmission; and

performing data management operations related to the secondary data subsequent to the push transmission the performing data management operations including analyzing an audit event in the aspect of the secondary data.
20
A non-transitory, machine-readable medium storing instructions which, when read by a 

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source;

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data; and

transmitting the data associated with the aspect of the secondary data to the target.


A non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations in a method at a data management platform, the data management platform including a storage device configured to store secondary data, the operations comprising, at least:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source, the aspect of the secondary data including user information for an event series, the event series including at least a create event and subsequent read, write and cleanup events, the event series stored as audit events in a map in a file object cache, the file object cache including authentication information uniquely representing a file object in the file object cache, the authentication information being valid at the create event in the event series, and maintained as the same authentication information for the subsequent read, write and cleanup events in the event series;

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data;

transmitting the data associated with the aspect of the secondary data to the target as a push transmission; and

performing data management operations related to the secondary data subsequent to the push transmission, the performing data management operations including analyzing an audit event in the aspect of the secondary data.



Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of copending Application No. 16/671,321 (hereinafter ‘321). 

Claim 1 of the instant application is unpatentable under the judicially created doctrine of double patenting with respect to claim 1 of application ‘321.  The claim of the instant application is broader in every aspect than the claim of application ‘321.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant anticipated by claim 1 of the application ‘321.
Similar reasoning applies to independent claims 18 and 20 as well as dependent claims 2-17 and 19 of the instant application.  See, the table below which shows both application claims on limitation bases.
This is a provisional nonstatutory double patenting rejection.

Claim No.
Application
No. 16,671,307 instant application
Claim No.
DP.
Copending application 16/671,321
1
A data management platform, comprising:

a storage device configured to store secondary data; and

one or more processors in communication with the storage device and configured to perform operations including:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source;

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data; and

transmitting the data associated with the aspect of the secondary data to the target.

1
A data management platform, coniprising:

a storage device configured to store secondary data; and

ore or more processors in communication with the storage device and configured to perform operations including:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source, the aspect of the secondary data including user mformation for an event series, the event series meluding at least a_ create event and subsequent read, write and cleanup events, the event series stored as audit events in amap ia file object cache, the fue object cache including authentication information uniquely representing a file object in the file object cache, the authentication information being valid at the create event in the event series, and maintained as the same authentication information for the. subsequent read, write and cleanup events in the event series,

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data, and

transmitting the data associated with the aspect of the secondary data to the target as a push transmission.
18
A computer-implemented method at a data management platform, the data management platform including a storage device configured to store secondary data, the method comprising:



identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data; and

transmitting the data associated with the aspect of the secondary data to the target.

A computer-implemented method at a data management platform, the data management platform including a storage device configured to store secondary data, the method comprising:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source, the aspect of the secondary data including user information for an event series, the event series including at least a create event and subsequent read, write and cleanup events. the event series stored as audit events in, amap in a file object cache. the file object cache including authentication information uniquely. representing a file object in the file object cache, the authentication information being valid at the cteate event in the event series, and maintained as the same authentication information for the subsequent read, write and cleanup events in the event Series:

identifying or receiving an indication of a target to recetve data associated with the identified aspect of the secondary data; and

transmitting the data associated with the aspect of the secondary data to the target as a push transmission.

A non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations in a method at a data management platform, the data management platform including a storage device configured to store secondary data, the operations comprising, at least:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source;

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data; and

transmitting the data associated with the aspect of the secondary data to the target.
19

A non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations in a method at a data management platform, the data management platform including a storage device configured to store secondary data, the operations comprising, at least:

identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source, the aspect of the secondary data including user information for an event series, the event series including at least a _ create event and subsequent read, write and cleanup events, the event senes stored as audit events in amap in a file object cache, the file object cache including authentication information uniquely. representing a file object in the file object cache, the authentication information being valid at the. create event in the event series, and maintained as the same authentication information for the subsequent read, write and cleanup events in the event series:

identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data; and

transmitting the data associated with the aspect of the secondary data to the target.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (PG PUB US2011/0153571) in view of Coronado (PG PUB US2015/0286437).

Regarding claim 1, Walker teaches “a data management platform, comprising:
a storage device configured to store secondary data” (Data backup system 100 includes repository 115 for storing backup data files [Walker, para 0011]);
“one or more processors in communication with the storage device and configured to perform operations including:” (Backup server includes processor 322 executing software stored within the memory 324, such as analyzer component 310 performing analysis of the backup data stored at a backup repository 115 [Walker, para 0036, 0009, 0029]);
“identifying an aspect of the secondary data stored in the storage device, the secondary data including a backup of respective primary data stored in a primary data source;” (Backup repository 115 stores backup data of file systems of client computers 120 remote from the backup repository 150.  Backup server 110 that analyzes the file systems of the client computers 120 uses the backup data at the backup repository 115, where the analysis may include detecting aspect of the backup data, such as redundant, unused, or corrupted files, 
“transmitting the data associated with the aspect of the secondary data to the target.” (A backup server 110 output summary reports [data] of the backup data analysis to the client computers 120, 130, 140 [target] [Walker, para 0011]).
However, Walker does not teach “identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data;”
Coronado teaches “identifying or receiving an indication of a target to receive data associated with the identified aspect of the secondary data;” (The anti-virus control module 113 may forward the scan request [indication] to the secondary storage controller 104 via existing communication channels configured as part of asynchronous replication. Due to the request, the secondary storage controller 104 communicates (at block 316) the results of the execution of the secondary storage controller anti-virus application 114 to the primary storage controller 102 [Coronado, para 0049, 0039]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Walker to comprise the claimed limitation to effectively free up processing cycles on the primary storage controller by offloading the anti-virus scanning to the secondary controller [Coronado, para 0040].

Regarding claim 3, Walker as modified by Coronado teaches “wherein the operations further comprise receiving an identification of a primary data source or aspect of the primary data.” (The anti-virus control module 113 may be configured to specify which types of files are to be scanned at the secondary storage controller 104 [Coronado, para 0050]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 3.

Regarding claim 4, Walker as modified by Coronado teaches “wherein the received identification includes an identification of a subset of the primary or secondary data.” (The anti-virus control module 113 may be configured to specify which types of files are to be scanned at the secondary storage controller 104.  While the anti-virus control module 113 specifies the types of files [primary data] stored in storage devices 108 a…108 n, the same types of files are also applies to the files [secondary data] stored in storage devices 116a…116m [Coronado, para 0050, 0029, 0032]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 4.

Regarding claim 5, Walker as modified by Coronado teaches “wherein the identification of the primary data source or aspect of the primary data, or the identification of the subset of the primary or secondary data, is received from the target.” (The anti-virus control module 113 may be configured to specify which types of files are to be scanned at the secondary storage controller 104.  While the anti-virus control module 113 specifies the types of files [primary data] stored in storage devices 108 a…108 n, the same types of files are also applies to the files [secondary data] stored in storage devices 116a…116m [Coronado, para 0050, 0029, 0032]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 5.

Regarding claim 6, Walker as modified by Coronado teaches “wherein the operations further comprise identifying, by the data management platform, a subset of the secondary data based on the received identification of the primary data source or aspect of the primary data.” (The anti-virus control module 113 may be configured to specify which types of files are to be scanned at the secondary storage controller 104 [data management platform].  While the anti-virus control module 113 specifies the types of files [primary data] [secondary data] stored in storage devices 116a…116m [Coronado, para 0050, 0029, 0032]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 6.

Claim 18 lists all the same elements of claim 1, but a computer-implemented method rather than a data management platform. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 18.

Claim 20 lists all the same elements of claim 1 respectively and a non-transitory, machine-readable medium storing instructions which, when read by a machine, cause the machine to perform operations in a method at a data management platform, the data management platform including a storage device configured to store secondary data (One embodiment of a computer readable medium (such as random access memory (RAM) (electronic), a read-only memory (ROM)) in accordance with the present disclosure has instructions executed by a backup server which causes the backup server to access backup data of file systems of client computers remote from the backup server; analyze the file systems of the client computers using the backup data; and report a problem detected in a file system of a client computer to a user of the client computer [Walker, para 0004, 0037]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 20.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (PG PUB US2011/0153571) in view of Coronado (PG PUB US2015/0286437) as applied to claims 1, 3-6, 18 and 20 above, and further in view of Deshmukh (PG PUB US2005/0203907).

Regarding claim 2, Walker as modified by Coronado does not teach “wherein the identified target includes one or more of an application, an NAS device, and an object store.” 
Deshmukh teaches “wherein the identified target includes one or more of an application, an NAS device, and an object store.” (The summarized information is stored on the database server 108.  In order for the agent storing the summarized information, the agent must have identified the database server as the target [Deshmukh, para 0029]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Walker-Coronado to comprise the claimed limitation to effectively enhancing the user experience of the administrator by providing monitoring summaries available to an administrator as soon as they are requested [Deshmukh, para 0018].

Claim 19 lists all the same elements of claim 2, but a method rather than the data management platform. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 19.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (PG PUB US2011/0153571) in view of Coronado (PG PUB US2015/0286437) as applied to claims 1, 3-6, 18 and 20 above, and further in view of Muthyala (PG PUB US20150269032).

Regarding claim 7, Walker as modified by Coronado does not teach “wherein the operations further comprise transmitting the data associated with the aspect of the secondary data to the target as a push transmission.”
Muthyala teaches “wherein the operations further comprise transmitting the data associated with the aspect of the secondary data to the target as a push transmission.”  [data associated with the aspect of the secondary data] from the destination storage system 710 [Muthyala, para 0057]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Walker-Coronado to comprise the claimed limitation to effectively provide optimal storage utilization at the secondary storage system [Muthyala, para 0003].

Regarding claim 8, Walker as modified by Coronado and Muthyala teaches “wherein the operations further comprise receiving, from the target or other entity, a configuration for the push transmission.” (The storage server 105 receives a request to restore the primary storage system to a particular PTI [configuration] maintained at the destination storage system, which implies the request is received from any other entity, other than the storage server itself [Muthyala, para 0101]).
The motivation regarding to the obviousness to claim 7 is also applied to claim 8.

Regarding claim 9, Walker as modified by Coronado and Muthyala teaches “wherein the received identification of the subset of the primary or secondary data includes file metadata, the file metadata including one or more of a file type, a file name, a file path, a file size, and a user ID.” (The anti-virus control module 113 may be configured to specify which types of files are to be scanned at the secondary storage controller 104 [Coronado, para 0050]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 9.

Regarding claim 10, Walker as modified by Coronado and Muthyala teaches “wherein the secondary data includes a series of snapshots and a data difference between one or more snapshots in the series of snapshots.” (a replication stream is generated to back up a point-in-time image (“PTI”; sometimes referred to as a “snapshot”) of the primary storage system, which is backed to the destination storage system [Muthyala, para 0015]).
The motivation regarding to the obviousness to claim 7 is also applied to claim 10.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walker (PG PUB US2011/0153571) in view of Coronado (PG PUB US2015/0286437) and Muthyala (PG PUB US20150269032) as applied to claims 7-10 above, and further in view of Lyon (PG PUB US2008/0195676).

Regarding claim 11, Walker as modified by Coronado and Muthyala does not teach “wherein the push transmission is based on or initiated by an identification of the data difference.”
Lyon teaches “wherein the push transmission is based on or initiated by an identification of the data difference.” (When malicious software is detected on the client device 102, a scan of the backup data 110 may determine a latest version [identification of data difference] of a file or a portion or all of a file system. The latest version may be used to restore the client data system 107 to an uninfected state [Lyon, para 0026]).
It would have been further obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify Walker-Coronado-Muthyala to comprise the claimed limitation to effectively improve network security by recovering infected files from a backup system, where malicious software cannot infect the backup files [Lyon, para 0010].

Regarding claim 12, Walker as modified by Coronado, Muthyala and Lyon teaches “wherein the data difference is filtered by the data management platform based on the identified file metadata.” (When malicious software is detected on the client device 102, a scan of the backup data 110 may determine a latest version [file metadata] of a file or a portion or all of a file system. The latest version may be used to restore the client data system 107 to an uninfected state [Lyon, para 0026]).
The motivation regarding to the obviousness to claim 11 is also applied to claim 12.

Regarding claim 13, Walker as modified by Coronado, Muthyala and Lyon teaches “wherein the filtering performed by the data management platform is confined to the data difference.” (When malicious software is detected on the client device 102, a scan of the backup data 110 may determine a latest version [identification of data difference] of a file or a portion or all of a file system. The latest version may be used to restore the client data system 107 to an uninfected state [Lyon, para 0026]).
The motivation regarding to the obviousness to claim 11 is also applied to claim 13.

Regarding claim 14, Walker as modified by Coronado, Muthyala and Lyon teaches “wherein the filtering performed by the data management platform is initiated on a scheduled basis or triggered by an identification of the data difference.” (The PTI manager 145 identifies the new file. In some embodiments, the PTI manager 145 can be implemented using one or more tools, e.g., SnapDiff, SnapVault of NetApp.  At block 920, the PTI manager 145 determines that the new file includes data of which a first portion is identical to at least a portion of data stored in the storage objects stored at the destination storage system, and a second portion is different from the data stored in the storage objects [Muthyala, para 0090-0091]).
The motivation regarding to the obviousness to claim 7 is also applied to claim 14.

Regarding claim 15, Walker as modified by Coronado, Muthyala and Lyon teaches “wherein the operations further comprise performing data management operations subsequent to the push transmission.” (If a clean version of the file or file system is found in block 306, a user or system may select where a full system restored is needed.  The restoration is then performed accordingly in step 312 or 314.  There are two operations after step 306 [Lyon, Fig. 3, para 0041-0042]).
The motivation regarding to the obviousness to claim 11 is also applied to claim 15.

Regarding claim 16, Walker as modified by Coronado, Muthyala and Lyon teaches “wherein the data management operations include recording or identifying at least some attributes of the primary data, or at least some attributes of the secondary data included in the push transmission to the target.” (When malicious software is detected on the client device 102, a scan of the backup data 110 may determine a latest version of a file or a portion or all of a file system. The latest version may be used to restore the client data system 107 to an uninfected state.  In other words, attributes such as file version and infection status are identified [Lyon, para 0026]).
The motivation regarding to the obviousness to claim 11 is also applied to claim 16.

Regarding claim 17, Walker as modified by Coronado, Muthyala and Lyon teaches “wherein the at least some attributes of the respective primary or secondary data include one or more of an address of the target, an address of the secondary data, an address of the primary data, and file metadata.” (The anti-virus control module 113 may be configured to specify which types of files are to be scanned at the secondary storage controller 104.  While the anti-virus control module 113 specifies the types [file metadata] of files [primary data] [secondary data] stored in storage devices 116a…116m [Coronado, para 0050, 0029, 0032]).
The motivation regarding to the obviousness to claim 1 is also applied to claim 17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILLY H NG whose telephone number is (571)272-9238.  The examiner can normally be reached on Monday to Friday, 9:30 am to 6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wing Chan, can be reached on (571)272-9238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/BILLY H NG/
Examiner, Art Unit 2441

                                                                                                                                                                                              /WING F CHAN/Supervisory Patent Examiner, Art Unit 2441